Citation Nr: 1543084	
Decision Date: 10/07/15    Archive Date: 10/13/15

DOCKET NO.  14-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1974 and November 1980 to January 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran requested a hearing with a Decision Review Officer (DRO) in the March 2013 notice of disagreement.  Subsequently, in March 2014, the Veteran withdrew his request for a hearing.  Therefore, the Board considers the hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d) (2014).

The Veterans Benefits Management System (VBMS) contains a March 2014 VA examination report and an August 2015 statement from the Veteran.  The automatic waiver provision applies to this case as the substantive appeal was filed in April 2014.  See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).  The remainder of the documents in VBMS and the documents located in Virtual VA are duplicative of the evidence in the paper claims file or are irrelevant to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the Veteran was last provided a VA examination in connection with his service-connected PTSD in March 2014; however, there is a suggestion that the service-connected disability has continued to worsen since that time.  Specifically, the Veteran submitted a statement and reported that his symptoms had worsened.  See August 2015 statement.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected PTSD. 

Second, the Veteran indicated that the sought treatment at a VA medical facility for his back and his PTSD.  See August 2015 statement.  To date, there are no VA medical records related to treatment rendered for a mental health condition.  Therefore, all outstanding, relevant VA treatment records should be secured.  

Third, the issue of TDIU has been raised by the record.  Specifically, at the March 2014 VA examination, the Veteran stated that he had to retire due to his degenerative joint disease and irritability.  Thus, the AOJ should develop a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

Fourth, the Veteran requested a copy of his service treatment records.  See July 2015 statement.  It is not clear from the record whether the request has been fulfilled nor whether the Veteran would still like a copy of the records.  Therefore, on remand, the AOJ should clarify with the Veteran whether he still wants a copy of his service medical records, and if so, follow the proper procedures to ensure the request is satisfied.  

Finally, there are two documents located in the VBMS paperless claims system that are unreadable in the current format.  On remand, the AOJ should attempt to load the documents in a manner which can be read by the Board.  If unable to do so, the AOJ should so state.  


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all documents located in the VBMS paperless claims system can be read by the Board.  In particular, two documents noted as received in February 2015 and labeled as Certificate of Release or Discharge from Active Duty are not readable.  If unable to do so, the AOJ should document the attempts to reload the documents in a readable format in the claims file.  

2.  Clarify with the Veteran whether he still requests a copy of his service treatment records.  If so, follow the proper Freedom of Information Act procedures and ensure that the request is satisfied.  Document all actions taken in the claims file.

3.  Request VA medical records from the Columbia VA healthcare system, to include from Dorn VA medical center.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

4.  After the foregoing development has been completed, schedule the Veteran for a comprehensive VA psychiatric examination to determine the current severity of his PTSD.  The entire paper and electronic claims file should be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.  

The examiner must complete the appropriate Disability Benefits Questionnaire to evaluate the Veteran's service-connected psychiatric disability.  The examiner must provide a detailed explanation for any opinion rendered and provide specific examples if warranted.  The examiner must assess the impacts of the Veteran's PTSD on his employability.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  Develop a claim for TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  Thereafter, consider all of the evidence of record and readjudicate the issues on appeal.  If the benefits sought are not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

